Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	The office acknowledges Applicants’ response dated 01/17/2022 in regards to the restriction election requirement dated 12/02/2021. Applicants have elected the species delayed sleep wake phase disorder (DSWPD), without traverse. Within the genus of genotypes associated with such disorder, Applicants have elected the genotypes of the cryptochrome circadian clock 1 (CRY 1) gene and, specifically, genotypes including the rs184039278 allele, also without traverse. These elections read on claims 1, 2, 4-10, 12-17, and 19-22. The restriction requirement is made final. 
Claims 1-41 are pending. Claims 3, 11, 18, 23-41 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1, 2, 4-10, 12-17, and 19-22 and are herein acted on the merits.
Application Priority
This application filed 08/09/2021 is a national stage entry of PCT/US2020/ 018082, International Filing Date: 02/13/2020, PCT/US2020/018082 Claims Priority from Provisional Application 62805057, filed 02/13/2019.




Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4-10, 12-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patke et al. (IDS: Cell, 169, 203-215) in view of Birznieks et al. (WO 2007/137244) and Rajaratnam et al. (SLEEP, Vol. 29, Abstract Supplement, 2006).
Patke teaches intrinsic circadian clock that promotes ∼24 hr rhythms is altered in delayed sleep phase disorder (DSPD), a common form of insomnia in which sleep episodes are shifted to later times misaligned with the societal norm (Summary). A variation in the human circadian clock gene CRY1 is associated with a familial form of Delayed Sleep Phase Disorder, providing genetic underpinnings for “night owls” (p 1, In Brief). In humans, dysfunction or misalignment of the circadian clock with environmental cues alters the timing of the sleep-wake cycle leading to a variety of circadian rhythm disorders (Introduction, para 1). DSPD characterized by a persistent and intractable delay of sleep onset and offset times relative to the societal norm represents the mostly commonly diagnosed type of circadian rhythm sleep disorder (CRSD) with an estimated prevalence of 0.2-10% in general population (See Introduction, p 203, para 1).  Patke report a hereditary form of DSPD associated with a dominant coding variation in the core circadian clock gene CRY1 (Summary). The reference teaches that CRY1 allele has a frequency of up to 0.6% (rs 184039278) (See p 205, col. 2, last para, lines 1-2). 
Patke is not explicit in teaching the use of tasimelteon in the treatment of the circadian rhythm sleep disorder in CRY1 genotype associated patients. 

Rajaratnam teaches administration of VEC-162 compound and determined that the compound improved overall sleep efficiency, reduced sleep latency and attenuated the reduction in REM sleep induced by phase-advancing sleep. VEC-162 was tolerated well at 10, 20, 50 and 100 mg doses (Introduction, Methods). Further taught in the conclusion is VEC-162 may offer therapeutic potential for sleep wake disorders including individuals who for work or for other reasons rapidly shift their circadian phase.

A person of ordinary skill in the art would have been motivated to administer tasimelteon to the subjects with CRY1 genotype in specific CRY1 allele, rs 184039278, to improve sleep and sleep efficiency and thus treat CRSD. Thus claims 1, 2, 5, 7 would have been obvious over the combined prior art teachings. Birznieks teach once daily dose and before sleep time to address claim 6. As to claims 9-10, 13, 14, 16, 17, 20, 21 from Patke one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to identify a subject associated with CRY1 genotype, e.g. with rs 184039278 allele and administer tasimelteon, e.g. 20 mg from Birznieks to improved latency to persistent sleep. Administration of an effective amount of tasimelteon (e.g. 20 mg) to a subject with DSPD will treat the symptoms associated with CRSD. As to claim 16, one of ordinary skill in the art would have found it obvious to administer an effective amount of tasimelteon to the CRSD individual daily, at a time 

Note: US 9855241 teach the use of melatonin agonist, tasimelteon as a circadian regulator and has been shown to improve sleep disorders and is useful in circadian rhythm disorders. Ferguson teach circadian rhythm sleep disorders and melatonin agonist (Expert Review of Neurotherapeutics (2010), 10(2), 305-318). 

						Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627